 In the Matter of H. J.HEINZCOMPANYandFEDERAL LABOR UNION,'HEINZ BOWLING GREENLOCAL(A. F. OFL.)Case No. R-2959.-Decided September 23,.1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. N. J. Simpson,of Bowling Green, Ohio, for'the Company.Mr. Ray J. Long,of Bowling Green, Ohio, for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn July 26, 1941, the American Federation of Labor filed withthe Regional Director for the Eighth Region (Cleveland, Ohio) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of H. J. Heinz Company,Bowling Green, Ohio, herein called the Company, engaged in thebottling of ketchup, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August16, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropri-ate hearing upon due notice.On August 15, 1941, the Company,Federal Labor Union, Heinz Bowling Green Local (A. F. of L.),'herein called the Union, and the Field Examiner and Acting RegionalDirector entered into a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 20, 1941, under the direction and supervision ofthe Regional Director, among all hourly paid production and main-tenance employees of the H. J. Heinz Company, including watchmeniAlthough the petition was filed by the American Federation of Labor, thestipulationwas signedby the Local.35 N L. R. B., No. 141.650 H. J. HEINZ COMPANY651and timekeepers working in the plant at Bowling Green, Ohio, andestablishing the type of work as represented by the pay roll ofJuly 15, 1941, and excluding all salaried foremen and supervisors,alloffice employees, and tomato season employees, to determinewhether or not said employees desired to be represented by theUnion for the purposes of collective bargaining with the Company.On August 26, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot. No objections tothe conduct of the ballot or the Election Report have been filed byany of the parties.In his Election Report the Regional Director reported as' followsconcerning the balloting and its results :Total number on eligibility list___________________________132Total number of ballots cast______________________________130Total number cast for Federal Labor Union,HeinzBowlingGreen Local (A. F of L.) -------------------------------97Total number cast against Federal Labor Union, HeinzBowling Green Local (A. F of L.) ----------------------33Total number of blank ballots_____________________________0Total number of void ballots_____________________________0Total number of challenged ballots________________________0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of H. J. Heinz Company, Bowling Green,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National,Labor Relations Act.2.All hourly paid production and maintenance employees of theCompany, including watchmen and timekeepers working in the plantatBowling Green, Ohio, but excluding all salaried foremen andsupervisors, all office employees, and tomato season employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National LaborRelations Act.3.Federal Labor Union, Heinz Bowling Green Local (A. F. of L.),has been designated and selected by a majority of the employees inthe above unit as their representative for the purposes of collectivebargaining, and is the exclusive representative of all the employeesin said unit within the meaning of Section 9 (a) of the NationalLabor Relations Act. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,'IT IS HEREBY CERTIFIED that Federal Labor Union, Heinz BowlingGreen Local (A. F. of L.), has been designated and selected by P.majority of all hourly paid production and maintenance employeesof the Company, including watchmen and timekeepers working inthe plant at Bowling Green, Ohio, but excluding all salaried foremenand supervisors, all office employees, and tomato season employees,as their representative for the purposes of collective bargaining,and that pursuant to the provisions of Section 9 (a) of the Act,Federal Labor Union, Heinz Bowling Green Local (A. F. of L.),is the exclusive representative of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.